Citation Nr: 0939048	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-30 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for a right hand 
disorder.

2.  Entitlement to service connection for headaches.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to April 
2005.  He has additional service in the Arkansas Army 
National Guard (AR ARNG) from December 1986 to December 1993.  
He also has unverified additional service in the AR ARNG. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In addition to the issues listed on appeal on the Title page, 
the Veteran also perfected an appeal in regard to the issues 
of entitlement to service connection for bronchitis, 
depressive disorder, retropatellar pain syndrome of the right 
knee, and posttraumatic stress disorder (PTSD).  He was later 
granted service connection for bronchitis, PTSD with 
depression, and retropatellar pain syndrome of the right knee 
by way of a rating decision dated in January 2008.  Notice of 
the rating action was provided February 27, 2008.

The Veteran's case was certified on appeal in July 2008.  As 
of the present, there is no indication in the claims folder 
that the Veteran has expressed disagreement with any aspect 
of the January 2008 action that granted service connection 
for the issues identified.  See Grantham v. Brown, 114 F.3d 
1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement (NOD) 
regarding disability compensation level separate from prior 
NOD regarding issue of service connection).  Consequently, 
the Board does not have jurisdiction to address any 
downstream element associated with the now service-connected 
disabilities of bronchitis, PTSD with depression, or 
retropatellar pain syndrome.  

Finally, the Veteran executed a VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative, 
appointment in favor of the Disabled American Veterans in 
April 2006.  However, associated with the claims folder is a 
letter from a private attorney dated in April 2007.  The 
attorney maintained that his office represented the Veteran.  
38 C.F.R. § 20.603 (2007) (regulation in effect at the time).  
This was the only submission received from the attorney.  

The DAV continued to submit evidence and argument in support 
of the Veteran's claim subsequent to the attorney's letter.  
Further, the RO did not acknowledge the attorney in any 
respect and provided copies to DAV of all correspondence sent 
to the Veteran.  It does not appear that the Veteran objected 
to DAV's continued representation.  On remand, the RO should 
clarify the status of the Veteran's representation.


REMAND

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury 
incurred in or aggravated by active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009). 

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 
2002) as "a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  The term "active 
military, naval, or air service" includes active duty, and 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2009); see Biggins v. Derwinski, 1 
Vet. App. 474, 477-478 (1991); see also McManaway v. West, 13 
Vet. App. 60, 67 (citing Paulson v. Brown, 7 Vet. App. 466, 
469-70, for the proposition that, "if a claim relates to 
period of [ACDUTRA], a disability must have manifested itself 
during that period; otherwise, the period does not qualify as 
active military service and claimant does not achieve veteran 
status for purposes of that claim.").  

Active duty for training (ACDUTRA) is defined, in part, as 
"full-time duty in the Armed Forces performed by Reserves for 
training purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 
C.F.R. § 3.6(c) (2009).  The term INACDUTRA is defined, in 
part, as duty, other than full-time duty, under sections 316, 
502, 503, 504, or 505 of title 32 [U. S. Code] or the prior 
corresponding provisions of law.  38 U.S.C.A. § 101(23) (West 
2002); 38 C.F.R. § 3.6(d) (2009).

Thus, the Veteran can establish service connection for any 
disease or injury that occurred during, or is related to a 
period of active duty or ACDUTRA.  He can also establish 
service connection for an injury that can be related to be a 
period of INACDUTRA.  

The evidence of record shows that the Veteran served in the 
AR ARNG from December 1986 to December 1993.  A National 
Guard Bureau (NGB) Form 22 is of record that lists the dates 
of service and discharge from that component in December 
1993.  There is additional evidence of record showing that 
the Veteran enlisted in the AR ARNG for one year in February 
1995.

The Veteran later served on active duty, as a member of the 
AR ARNG, in support of Operation Iraqi Freedom with service 
in Kuwait and Iraq.  His period of service was from October 
2003 to April 2005.  He served in Iraq from April 2004 to 
March 2005.  The Veteran was awarded a Combat Action Badge 
(CAB) for his service in Iraq.  

Clearly, the Veteran has additional service in the AR ARNG 
subsequent to his discharge in December 1993.  He reported 
service in the National Guard on his VA Form 21-526, 
Veteran's Application for Compensation or Pension, that he 
submitted in July 2005.  However, he did not provide dates of 
service; he only listed his enlistment in December 1986.  All 
of the Veteran's military service must be verified, to 
include his military service status subsequent to December 
1993 and to the present as there is no evidence to show that 
he is no longer a member of the AR ARNG.  In that regard, a 
VA clinical entry from March 20, 2006, noted that the Veteran 
had just finished "drill status" but an entry from December 
13, 2007, said the Veteran reported he was getting out of the 
military so that he would not have to deploy with his unit in 
March 2008.  Further, any additional service treatment 
records (STRs) that may be available must be obtained and 
associated with the claims folder.  

The STRs of record do show that the Veteran complained of 
headaches at the time of a periodic physical examination in 
March 2001.  The examiner noted that the Veteran had frequent 
headaches over the previous four months that were now 
resolved with glasses.  There were no complaints related to 
tingling in the right hand prior to the Veteran's screening 
for departure from Iraq in March 2005.  

The March 2005 screening shows that the Veteran had 
complaints of headaches during his deployment in Southwest 
Asia.  He also complained of numbness or tingling in hands or 
feet at the time of the screening.  The last STR of record is 
a Report of Medical Assessment, dated in March 2005 that 
noted the Veteran's complaint of a tingling feeling in both 
hands.  

The Veteran was afforded a VA general medical examination in 
December 2005.  The issue of entitlement to service 
connection for headaches was not of record at that time.  The 
Veteran complained of having right hand pain since serving in 
Iraq.  He said that his fingers hurt and at times twinkled 
[sic].  He also complained of swelling in the proximal 
interphalangeal (PIP) joints.  He said that it was hard to 
write with his right hand and he would sometimes drop his 
pen.  The examiner found no obvious orthopedic problem on 
examination.  There was discussion of neurological symptoms.  
An x-ray of the right hand was interpreted as normal.  The 
pertinent diagnosis was right hand pain with history of 
swelling but normal examination.

The Veteran was afforded a VA psychiatric examination in 
December 2005.  He was given a diagnosis of depressive 
disorder, not otherwise specified (NOS).  

The Veteran submitted his claim for entitlement to service 
connection for headaches in February 2006.  He was also 
seeking service connection for posttraumatic stress disorder 
(PTSD).  

A VA clinical entry, dated March 3, 2006, noted the Veteran's 
complaints of tingling in his right hand that had persisted 
since his service in Southwest Asia.  The Veteran also 
complained of headaches--some that were mild daily headaches 
and others that were more intense that required being in a 
dark room and being away from noise.  The examiner sought the 
Veteran's level of B12 and thyroid-stimulating hormone (TSH).  
The Veteran was prescribed Naprosyn for his headaches.  The 
examiner also said the headaches may be associated with the 
Veteran's depression.  A mental health clinic note from March 
22, 2006, noted a diagnosis of migraine headaches on Axis 
III.  

The RO denied the Veteran's claim for his right hand on the 
basis that there was no current disability.  The RO noted 
that right hand pain, by itself, was not a recognized 
disability.  The RO also denied service connection for 
headaches on the basis that the STRs were negative for 
treatment of, complaints of, or diagnosis of headaches.  
Further, there was no record of treatment within one year of 
discharge with a diagnosis.  The rating decision did refer to 
the findings from the March 2, 2006, clinical entry but 
failed to acknowledge the diagnosis of migraine headaches 
from March 22, 2006.

The rating decision also did not address the application of 
38 U.S.C.A. § 1154(b) (West 2002) in light of the Veteran's 
combat status.  Indeed, the Veteran submitted evidence of his 
CAB in April 2007.  There was no re-adjudication of his claim 
that considered the possible impact of the Veteran's combat 
status.  Consideration of 38 U.S.C.A. § 1154(b) must be 
included in any re-adjudication of the claim on remand.

The Veteran served his period of active duty in Southwest 
Asia by way of service in Kuwait and Iraq.  See 38 C.F.R. 
§ 3.317(d)(2) (2009).  There was no consideration of the 
Veteran's service in Southwest Asia or the possible 
application of 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 
3.317 in regard to undiagnosed illnesses in adjudicating the 
Veteran's claim.  In light of the Veteran's qualifying 
service in Southwest Asia and the existence of what the RO 
termed undiagnosed complaints of headaches (contrary to VA 
clinical record entries) and only pain in the right hand, he 
must be afforded an appropriate examination to assess his 
claim.  In addition, the Veteran's STRs document his 
complaints of headaches associated with his Southwest Asia 
service.  Moreover, he was listed as having migraine 
headaches on mental health clinic notes as an Axis III 
finding at approximately one year after his period of active 
duty.  

Finally, as noted, a VA clinical entry from March 3, 2006, 
related that it was possible that the Veteran's headaches 
could be associated with his depression.  The Veteran is 
service connected for PTSD with depression.  Accordingly, the 
issue of service connection for headaches must be considered 
on a direct and secondary basis.  See 38 C.F.R. § 3.310(a) 
(2006); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The 
regulation addressing service connection for disabilities on 
a secondary basis, 38 C.F.R. § 3.310, was amended in 
September 2006.  See 71 Fed. Reg. 52,744-52,747 (Sept. 7, 
2006), effective October 10, 2006.  

In light of the requirement to evaluate the Veteran's claims 
for service connection as possible undiagnosed illnesses and 
headaches on a secondary basis, additional notice under the 
Veterans Claims Assistance Act of 2000 (VCAA) is also 
required.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159 (2009).  Specifically, the 
Veteran should be advised of the 
requirements to substantiate a claim for 
service connection for undiagnosed 
illness claims and secondary service 
connection claims.  

2.  The RO should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  The RO should attempt to obtain 
and associate with the claims folder any 
medical records identified by the Veteran 
that are not already of record.  

3.  The Veteran should be contacted and 
requested to provide complete information 
on all dates of service with the AR ARNG.  
The RO should make requests for the 
Veteran's complete personnel and medical 
records to the appropriate agency.  

4.  The Veteran should be contacted and 
asked to clarify the issue of 
representation in light of his VA Form 
21-22 in favor of DAV and the submission 
of a letter from a private attorney 
alleging representation.

5.  The Veteran should be afforded a VA 
examination to address his claim for 
service connection for a right hand 
disorder and headaches, to include as 
possibly related to his service in 
Southwest Asia.  The claims folder and a 
copy of this remand must be provided to 
the examiner and reviewed as part of the 
examination.  The examiner must indicate 
in the examination report that such a 
review occurred.

The examiner should follow the 
established protocol for undiagnosed 
illness examinations.  In regard to any 
right hand disorder, or headaches 
disorder that is diagnosed, the examiner 
is requested to provide an opinion 
whether there is a 50 percent probability 
or greater that the diagnosed disorder 
can be related to the Veteran's service.

In addition, if the examiner does provide 
a diagnosis of headaches that is not 
related to any period of service, the 
examiner is asked to state an opinion as 
to whether the Veteran's headaches are 
caused and/or made chronically worse by 
the Veteran's service-connected PTSD with 
depression.  (The clinical entry from 
March 3, 2006, said that the headaches 
may be associated with the Veteran's 
depression.)  Any opinion expressed must 
address both the elements of causation 
and aggravation.  

The report of examination should include 
the complete rationale for all opinions 
expressed. 

6.  After undertaking any other 
development deemed appropriate the RO 
should re-adjudicate the issues on 
appeal.  This must included consideration 
of the Veteran's combat status.  If any 
benefit sought is not granted, the 
Veteran, and his representative, should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

